BATCHELDER, Circuit Judge,
dissenting in part.
The majority affirms the grant of summary judgment on the equal protection claim but reverses the grant of summary judgment on the Title IX claim. I agree that the plaintiffs did not describe a wrong of constitutional magnitude, but because I think the plaintiffs in this case did not present a prima facie case of a Title IX violation, I respectfully dissent.
Throughout the majority opinion appear comments on the absence of evidence in the record on pivotal issues. For example, on the issue of statistical disparity between student population and student participation in athletics, the majority writes, “Although the record is silent on this point, the court was informed at oral argument that 33,891 boys (65 percent) participate in sanctioned sports in Kentucky, while only 18,860 girls (34.8 percent) participate.” See maj. op. at 275 n. 8. On the issue of whether there exists an unmet interest in participation among the underrepresented sex, the majority states that “the level of interest of all high school girls in fast-pitch softball is unknown,” impliedly because KHSAA distributed its survey to member schools without requiring polling of female students. Maj. op. at 274; see also maj. op. at 273.
*277In these comments and others, the majority necessarily concedes that the plaintiffs failed to sustain their burden of proof under Title IX. Title IX, when read with the implementing regulation and the policy interpretation, places the burden of proving statistical disparity and unmet interest squarely on the shoulders of the plaintiffs. Roberts v. Colorado State Bd. of Agric., 998 F.2d 824, 829 n. 5, 831 (10th Cir.), cert. denied, — U.S. -, 114 S.Ct. 580, 126 L.Ed.2d 478 (1993); Cohen v. Brown Univ., 991 F.2d 888, 901-02 (1st Cir.1993). The record is silent or otherwise inadequate on the issues upon which the plaintiffs’ case depends, and recitation of statistics at oral argument cannot cure the plaintiffs’ earlier neglect. The district court’s grant of summary judgment on the Title IX claim should be affirmed.